PER CURIAM.
Plaintiffs commenced an action to enjoin the defendants from the use of a driveway and garage. Judgment was for the defendants, and plaintiffs have appealed.
A motion to dismiss has been filed for the reason that the question presented on the appeal has become moot by reason of a conveyance of the property and that the appeal is for delay only. This court called for a response to the motion to dismiss and none has been filed.
We have held that the Supreme Court will not attempt to determine abstract, hypothetical, or moot questions, but, where it is made to appear that the questions brought up for review have become moot, the proceedings will be dismissed. Harden v. Morris et al., 198 Okla. 398, 179 P. 2d 144; Glass et al. v. Banfield Bros. Packing Co., 168 Okla. 217, 32 P. 2d 713; Douglas v. Baker, 167 Okla. 348, 29 P. 2d 619; Campbell v. Reynolds, 167 Okla. 365, 29 P. 2d 941; State ex rel. Rives v. Halley, 167 Okla. 504, 30 P. 2d 915; Hudson v. Moore, 169 Okla. 12, 35 P. 2d 886.
It being made reasonably to appear that the appeal is moot and should be dismissed, it is so ordered.
Appeal dismissed.
DAVISON, C.J., ARNOLD, V.C.J., and WELCH, CORN, HALLEY, and O’NEAL, JJ., concur.